July 20, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
     HEATHER TENINI KUENTZ, INDIVIDUALLY, AS PERSONAL
  REPRESENTATIVE OF THE ESTATE OF ROBERT MICHAEL KUENTZ,
   DECEASED, AND AS NEXT FRIEND OF B.M.K, A MINOR, LARRY
   MICHAEL “ROBERT” KUENTZ AND SANDRA KUENTZ, Appellants

NO. 14-15-01031-CV                           V.

     COLE SYSTEMS GROUP, INC., D/B/A THE COLE GROUP, Appellee
                ________________________________

       This cause, an appeal from the partial judgment in favor of appellee, Cole
Systems Group, Inc., d/b/a The Cole Group, signed November 4, 2015 and made
final by order of dismissal pursuant to non-suit signed December 4, 2015, was heard
on the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Heather Tenini Kuentz, Individually, as Personal
Representative of the Estate of Robert Michael Kuentz, deceased, and as Next Friend
of B.M.K., a Minor, Larry Michael “Robert” Kuentz and Sandra Kuentz, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.